DETAILED ACTION
Introduction
Claims 1-20 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Abstract
The abstract is objected to because of the following informalities:
"The process is configure" should instead read "The processor is configured"
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
In ¶0013, "The process may be configure to" should instead read "The processor may be configured to"
In ¶0514-0532, the recitations of the term "horizontal tree graph" should be amended to read "horizon tree graph" for consistency with ¶0020-0023 and the claims.
In ¶0519, "horizontal generation module" should instead read "horizon generation module"
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
In Claim 1, "a processor configure to" should instead read "a processor configured to".
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) "a telecommunication control unit configured to receive, from a server, map information..." in Claim 1,
(b) "an interface unit configured to receive sensing information..." in Claim 1,
because the claim limitations use the generic placeholder “unit” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
For limitations (a) and (b), the specification does not clearly link the claim limitations to corresponding structure in the specification. See Claim Rejections under 112(b), below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, claim limitations (a) "a telecommunication control unit” and (b) "an interface unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding limitation (a), specification ¶0265 states that the telecommunication control unit “may be” the communication apparatus 400, and specification ¶0139-0140 states that communication apparatus 400 “may perform the communication by including” at least one of a transmitting antenna, a receiving antenna, and radio frequency (RF) circuit and RF device for implementing various communication protocols. However, based on the language “may be” and “may perform… by including” it is not entirely clear whether the telecommunication control unit must be an antenna or circuit, or whether it could be some other hardware that works in conjunction with these elements. Also, the term “RF device” does not refer to any particular structure as “device” itself is a generic term. 
Regarding limitation (b), specification ¶0218 states that interface unit 130 may be provided with a port connectable with a mobile terminal. However, it is unclear whether the unit itself is the port, or instead is something else that includes a port, and it is further unclear whether this refers to the same interface unit in the claim, because the functional language in the claim is for receiving data from one or more sensors rather than a mobile terminal. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purposes of examination, the telecommunication control unit is interpreted as an antenna and the interface unit is interpreted as processor’s input circuitry.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Additionally, regarding Claim 1, the phrase “autonomous driving visibility information” renders the claim indefinite. Visibility may be defined as “the state of being able to see or be seen" or may be defined as "the distance one can see." It is unclear in the claim whether the visibility information refers to an autonomous vehicle or set of sensor data having visibility of other objects, or alternatively if the term refers to an autonomous vehicle being visible to some other entity, or a visibility distance, or something else entirely. The scope of the information and the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as any data relating to objects which are visible, for the intended use of autonomous driving.
Additionally, regarding Claim 1, the limitations for the “map matcher,” “path generator,” and “horizon generator” render the claim indefinite. Each of the limitations provides a particular name, however the “map matcher” is only stated to provide a current location of the vehicle on the map information, and is not recited as performing a map matching function. Likewise, the path generator is stated to provide road information and not generate a path, and the horizon generator is stated to generate a plurality of path information, rather than generate a horizon. It is generally unclear whether the specific names “map matcher,” “path generator,” and “horizon generator” actually provide any limitation to the elements (i.e. whether the map matcher must perform map matching, the path generator must generate paths, and the horizon generator must generate a horizon), or alternatively whether the names are designations only, and the elements are only limited by the recited function in the claim. The scope of the terms and the claim is therefore indefinite. For the purposes of examination, the limitations are interpreted as only being limited by the recited functions, and the names are interpreted as mere designations and not limiting or reciting additional functionality.
Additionally, regarding Claim 1, the term “Advanced Driver Assistance Systems Interface Specification (ADASIS)” renders the claim indefinite. The ADASIS specification is a protocol supported by various members in industry (see https://adasis.org/), however there are multiple versions of the ADASIS protocol, and the claim does not specify what version of the protocol is relied upon, and Applicant has not provided a copy of the protocol or specification. Additionally, the ADASIS specification appears to still be changing over time as new versions become available. The metes and bounds of the claim are therefore indefinite, because it is not clear whether the term in the claim refers to a specific version of the protocol (and if so which one) or alternatively refers to any version of the protocol (which is indefinite as the protocol and therefore the bounds of the claim can be changed in the future). The claim is therefore indefinite. For the purposes of examination, any ADASIS compatibility is understood to read on the term.
Additionally, regarding Claim 1, the phrase ”transmit the generated ADASIS message to an electrical part” renders the claim indefinite. The claim previously recites transmitting autonomous driving visibility information to “an electrical part.” It is therefore unclear whether the phrase “transmit the generated ADASIS message to an electrical part” is referring to the same electric part (i.e. should instead read “the electrical part”) or alternatively if the phrase is referring to some second, or different electrical part. The claim is therefore indefinite. For the purposes of examination, the second recitation of “an electrical part” is interpreted as the same as the first recitation.
Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 6, the limitations for “a location providing module configured to extract data providing the current location” and “a filter configured to filter the extracted data to generate location information providing the current location of the vehicle” render the claim indefinite. The extracted data is stated to provide the current location, however, the filtering is stated to then filter this data and also generate location information providing the current location. In other words, the filtering appears to input and output the exact same “current location” data. It is generally unclear what the filtering function actually does, and whether the output is the same (in which case it is unclear why the filtering even occurs), or alternatively if the filtering generates some different “filtered current location” data, or some different type of data. The functions and the claim are therefore indefinite. For the purposes of examination, the limitations are interpreted such that the filtering of data which provides the current location results in a different set of filtered data which also provides the current location.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 6 and for failing to cure the deficiencies listed above.
Regarding Claim 7, the limitation wherein the map matching module is configured to request the map cacher to receive, from the server, the tile-based map information “to provide the location information” renders the claim indefinite. Claim 6, from which Claim 7 depends, recites the filtering being performed “to generate location information.” In other words, the location information appears to already be known by the device. It is unclear what is meant by the device receiving the tile-based map information from the server “to provide the location information,” and whether this refers to some additional information being received from the server, or refers to the tile-based map information being associated with the location information in some way, or something else entirely. The scope of the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as requesting any tile-based map information which generally provides locations. 
Regarding Claim 8, the phrase wherein the path generator is configured to “provide the extracted road information to the horizon generator to determine the optimal path and a sub path” renders the claim indefinite. It is noted that the phrase “to determine the optimal path and a sub path” is merely intended use of the function of providing. However, it is unclear whether determining of the optimal path and a sub path is to be done by the path generator, or alternatively whether the determining of the optimal path and a sub path is intended to be done by the horizon generator (the optimal path and a sub path therefore corresponding to the “plurality of path information” as previously recited in Claim 1). The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted such that the determining of the optimal path and a sub path is done by the horizon generator, such that the optimal path and sub path therefore correspond to the “plurality of path information”.
Regarding Claim 9, the limitations for the “road management module,” “custom logic module,” and “crossing callback module” render the claim indefinite. Each of the limitations provides a particular name, however the “road management module” is only stated to assign a score, and is not recited as performing management of road. Likewise, the custom logic module is stated to assign a score and not perform some custom logic or be defined by the capability for programming of custom logic, and the crossing callback module is stated to provide score information, rather callback a crossing (and it is also indefinite as to what this means). It is generally unclear whether the specific names “road management module,” “custom logic module,” and “crossing callback module” actually provide any limitation to the elements (i.e. whether the road management module must perform road management, the custom logic module must perform or execute some custom logic, and the crossing callback module must perform some callback of a crossing), or alternatively whether the names are designations only, and the elements are only limited by the recited function in the claim. The scope of the terms and the claim is therefore indefinite. For the purposes of examination, the limitations are interpreted as only being limited by the recited functions, and the names are interpreted as mere designations and not limiting or reciting additional functionality.
Additionally, regarding Claim 9, the phrase “assign a score to path information associated with…” renders the claim indefinite. Claim 1, from which Claim 9 depends, previously recites “a plurality of path information.” It is not clear whether the phrase in Claim 9 is referring to the same plurality of path information, or a subset of the plurality of path information previously recited, or some different, other path information. If Claim 9 recites some different path information, it is further unclear whether “the path information” in Claim 10 refers to the path information from Claim 1 or the path information in Claim 9. The scope of the claim is therefore indefinite. For the purposes of examination, the path information in Claim 9 is interpreted as different path information, and the path information recited in Claim 10 is interpreted as that which was recited in Claim 9.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 9 and for failing to cure the deficiencies listed above.
Regarding Claim 11, the limitation to “generate, based on the current location of the vehicle provided to map information by the map matcher and the road information processed by the path generator, a horizon tree graph” renders the claim indefinite. Particularly, the current location is stated to be “provided to map information.” It is generally unclear what is meant by one type of information (current location) being provided to another. Additionally, it is not clear whether the phrase “and the road information processed by the path generator” is stating that the current location is also provided to the road information, or alternatively if the generating is also based on the road information. The scope of the limitation and the claim is therefore indefinite. For the purposes of examination, the limitation is interpreted as generating the horizon tree graph based on the current location and a map-matched link based on the current location, and additionally based on the road information.
Additionally, regarding Claim 11, the phrase “horizon tree graph” renders the claim indefinite. While terms such as “tree” (an undirected graph) or “digraph” or “directed graph” or “connectivity graph” are known in the art of route planning and navigation, the specific term “horizon tree graph” does not appear to be an established term in the art. Particularly, it is not clear what the term “horizon” in the phrase means, and how it limits the phrase, and whether the phrase may correspond to any graph of nodes, or if it has a narrower meaning.  The scope of the claim is therefore indefinite. For the purposes of examination, any graph construct is understood to read on the claim.
Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 11 and for failing to cure the deficiencies listed above.
Regarding Claim 12,  the entirety of the claim is indefinite. It is unclear what the “length of horizon tree graph” refers to, and whether length represents some distance in the real-world or a length of a tree (e.g. the number of nodes or segments). It is also unclear what “a width of a tree link” is, and whether it is referring to a road width, or number of lanes, or width of the graph as a whole, or something else. Additionally, it is unclear whether the limitation (ii) somehow follows from limitation (i) (i.e. whether the roads within a predetermined range are related to the length and width), or if the limitations (i) and (ii) are merely independent functions the horizon generator performs. The scope of the claim is therefore indefinite. For the purposes of examination, the claim is interpreted as any generation of the graph within a predetermined range (therefore defining an overall length and width).
Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 12 and for failing to cure the deficiencies listed above.
Regarding Claim 16, the phrase “merging the dynamic information” renders the claim indefinite. Merging requires two or more things to be merged, however the claim only states that the dynamic information is merged. It is unclear whether the dynamic information comprises plural pieces or segments or types of data, which are being merged, or alternatively if the dynamic data is being merged with some other non-dynamic data. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as the merging of the dynamic information with another type of information.
Regarding Claim 19, the phrase “message queue module” renders the claim indefinite. The module is stated to transmit the message in a predetermined manner, but is not stated to perform any functions related to queuing. It is unclear whether the module must have some queuing function as implied by the name, or must only perform the functional limitation as recited. The scope of the claim is therefore indefinite. For the purposes of examination,  the limitation is interpreted as only being limited by the recited functions, and the name is interpreted as a mere designation and not limiting or reciting additional functionality.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 19 and for failing to cure the deficiencies listed above. Examiner’s note: although in Claim 20, limitation (i) recites a queuing type function, the limitations (i), (ii), and (iii) are presented in the alternative and the claim is therefore indefinite for limitations (ii) and (iii) which do not recite a queuing function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Independent Claim 1, the claim recites functions to receive map information, determine an optimal path comprising lanes, generate autonomous driving visibility information, update the optimal path, store and update map information, provide a current location, provide road information, generate path information, and convert the path information into a message format. These functions, under their broadest reasonable interpretation, are an abstract idea of a mental process, capable of being performed in the human mind or a human using pen and paper (see MPEP 2106.04(a)(2)(III)). Particularly, a human can receive map data on paper, think of or draw an optimal path including lane data, generate visibility information (it is noted that the recitation of “autonomous driving” describes the visibility information but the claim does not positively recite autonomous driving or vehicle control), update the path, store or update map information using pen and paper, provide a current location and road information, generate path information, and convert the path information into a particular format. Thus, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The additional elements in the claim are the telecommunication control unit (interpreted as an antenna, see Claim Interpretation and Claim Rejections under 112(b)), receiving the map data specifically “from a server,” the interface unit (interpreted as a processor, see Claim Interpretation and Claim Rejections under 112(b)) receiving sensing information, the processor, and the functions of identifying a lane based on the sensing information, and transmitting the generated autonomous driving visibility information and the generated message. For the limitations of the telecommunication control unit receiving the map data from a server, the interface unit receiving sensing information, and the functions of identifying a lane, these are determined to be insignificant extra-solution activity, because the limitations describe mere data gathering which is used in conjunction with the abstract idea (see MPEP 2106.05(g)). For the processor, this is a recitation of a generic computer component and its use, recited at a high level of generality. The claims do not provide an improvement in computer hardware, and the claims act as mere instructions to “apply” the functions using a generic processor as a tool to perform the functions (see MPEP 2106.05(f)). For the functions of transmitting data, this is also the use of a generic computer component as a tool to perform a task in its ordinary capacity (e.g. to receive, store, and transmit data), which does not integrate a judicial exception into a practical application (see MPEP 2106.05(f)(2)). Therefore, the abstract idea is not integrated into a practical application. 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the telecommunication control unit, receiving the map data specifically “from a server,” the interface unit receiving sensing information, the processor, and the functions of identifying a lane based on the sensing information, and transmitting the generated autonomous driving visibility information and the generated message. For the limitations of the telecommunication control unit receiving the map data from a server, the interface unit receiving sensing information, and the functions of identifying a lane which were determined to be extra-solution activity, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (for the receiving of data see 2106.05(d)(II), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i. Receiving or transmitting data over a network, and for the identifying of a lane, see US2004/0164851A1, [0004-0006] it is well known to use image data to identify lanes in vehicle applications). For the processor, for the same reasons as presented above, this is a recitation of a generic computer component, at a high level of generality, such that the claims act as instructions to “apply” the functions using a generic processor as a tool, which does not amount to significantly more (see MPEP 2106.05(f)). For the functions of transmitting data, this is also the use of a generic computer component as a tool to perform a task in its ordinary capacity (e.g. to receive, store, and transmit data), which does not amount to significantly more (see MPEP 2106.05(f)(2)).
Dependent Claims 2-20 do not recite additional limitations which integrate the abstract idea into a practical application or provide significantly more.
Claim 2 recites the requesting of data associated with the current location, which is a further use of the processor in its ordinary capacity for performing tasks (transmitting data) and thus does not integrate the abstract idea into a practical application or amount to significantly more for the same reasons as presented above.
Claims 3-4 recite additional functions to request map data and a cache memory to store data. These represent additional elements in the claim, however the requesting is a further use of the processor in its ordinary capacity for performing tasks (transmitting data), and the cache memory is a generic computer component, recited at a high level of generality, which does not integrate the abstract idea into a practical application or amount to significantly more for the same reasons as presented above.
Claim 5 recites the deleting of data, which is a further use of the processor in its ordinary capacity for performing tasks (erasing data), which does not integrate the abstract idea into a practical application or amount to significantly more for the same reasons as presented above.
Claim 6 recites additional functions to provide a current location, from a source including a driving history, filtering the location, and providing the location on the map, and updating the map, which are additional mental processes, as a human can recall or write a driving history and reference it to determine current location, perform filtering, and provide the location on an updated map. It is noted the language “to present… at the center of a display module” is intended use and therefore receives little patentable weight, but even if positively recited would be insignificant extra-solution activity as mere data outputting, and well-understood, routine, and conventional in the art (see MPEP 2106.05(g), Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Claim 7 further recites requesting map data, which is a further use of the processor in its ordinary capacity for performing tasks (transmitting data) and thus does not integrate the abstract idea into a practical application or amount to significantly more for the same reasons as presented above.
Claim 8 recites extracting road information, which is a further function of the mental process as a human could mentally or manually extract information and provide it for some further purpose. 
Claims 9-10 recite additional functions to assign scores to paths or roads, and provide the scores, and provide path guidance based on the scores based on vehicle information, which are further functions of a mental process, capable of being performed by a human mentally or on paper.
Claim 11-14 recites an additional function to generate a horizon graph tree, which a further function of a mental process, capable of being performed by a human mentally or on paper.
Claims 15-16 recite additional functions to provide an optimal path and sub path, which is a further function of the mental process as a human could mentally or manually provide a path. 
Claim 17 recites the horizon tree graph being converted to a particular format, which is a further function of the mental process as a human could mentally or manually adapt a horizon tree graph into some other data format.
Claim 18 recites further detail of the mental process but does not add any functions or additional elements.
Claims 19-20 recite further detail of the transmitting, including transmitting messages in the order in which they have been generated (the broadest reasonable interpretation of which is merely transmitting two messages at two different times, right after they are generated) which is the use of the processor in its ordinary capacity (e.g. to receive, store, and transmit data), which does not integrate the abstract idea into a practical application or amount to significantly more (see MPEP 2106.05(f)(2)).
Thus, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0184986A1 (Hovasapyan et al.) in view of Published Application US2019/0383626A1 (Fowe et al.).

Regarding Claim 1, Hovasapyan et al. discloses a path providing device (see Figure 1, [0032] apparatus 20, e.g. ECU of a vehicle) configured to provide a path information to a vehicle (see Figures 3, 4, [0061] request and providing most probable path), the path providing device comprising:
a telecommunication control unit (see [0039] external communications via antenna) configured to receive, from a server, map information (see [0047] wireless downloading of map database information) including a plurality of layers of data (see [0040, 0047] map/geographic information can include “portions, components, areas, layers”);
an interface unit (see [0035] functions implemented on a processor (i.e. including input circuitry)) configured to receive sensing information from one or more sensors disposed at the vehicle (see [0034-0035] sensors may be implemented in a vehicle), and
a processor (see [0035]) configure to:
determine an optimal path for guiding the vehicle from the current lane (see [0061] generating the most probable path, which [0051] can be used for vehicle guidance (from current position, i.e. from any current lane)), the optimal path comprising one or more lanes included in the map information (see [0053] the most probable path based on lanes of a road link), 
generate autonomous driving visibility information (see [0054] generating an object profile) and transmit the generated autonomous driving visibility information to at least one of the server or an electrical part disposed at the vehicle (see [0055, 0056] sent to an electronic horizon reconstructor and/or ADAS application at the vehicle) based on the sensing information (see [0065] objects are identified by sensors on the vehicle) and the determined optimal path (see [0054] the object profile describing objects relative to the probable path), and
Examiner's note: since the claim uses the phrase "at least one," only one of the recited alternatives is necessary in the prior art to read on this claim.
update the optimal path based on dynamic information related to a movable object located in the optimal path (see [0062], the most probable path in the message (which is combined with the object profiles) is an updated version of the generated path, and based on the object profiles for the links (dynamic information - see [0054] objects may be dynamic)) and the autonomous driving visibility information (see [0054] related to the object profile), wherein the processor (see [0035]) comprises:
a map cacher configured to store and update the map information received from the server (see [0051-0052], retrieving map tiles from the database of service provider 108),
a map matcher configured to provide a current location of the vehicle on the map information (see [0056] map-matching vehicle position to a road link on the map tile information), 
a path generator configured to provide road information of the road based on the map information (see [0043] road links information provided based on the map data), 
a horizon generator configured to generate a plurality of path information (see [0061-0062] generation of the most probable path which includes sub-paths (overall path and sub-path being a plurality of path information)) based on the current location of the vehicle and the road information (see [0049] a road link currently traveled may be classified as the most probable path), 
an Advanced Driver Assistance Systems Interface Specification (ADASIS) generator configured to convert the plurality of path information into a message format to generate an ADASIS message (see [0062] generation of an ADASIS message with the most probable path and sub-path data), and
a transmitter configured to transmit the generated ADASIS message to an electrical part disposed at the vehicle (see [0055, 0062] the ADASIS message forwarded to the application, e.g. ADAS application of the vehicle).
As above, Hovasapyan et al. discloses the vehicle collecting sensor data (see [0034] and above).
Hovasapyan et al. does not explicitly recite:
the sensing information including an image received from an image sensor; and
the processor configured to:
identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information.

However, Fowe et al. teaches a device for vehicle guidance (see e.g. Claim 15), wherein:
the sensing information including an image received from an image sensor (see [0030] video and/or image sensors); and
a processor (see [0027]) configured to:
identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information (see [0030] lane level positioning can be provided including determining current lane based on image recognition).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Hovasapyan et al. to further include an image sensor and the capability for lane identification, as taught by Fowe et al., with the motivation of optimizing travel efficiency by considering lane data and ease of lane change maneuvers (see Fowe et al., [0021, 0065, 0083]).

Regarding Claim 2, Hovasapyan et al. discloses the path providing device of claim 1, wherein the map cacher is configured to request tile-based map information among a plurality of tile-based map information stored in the server (see [0051, 0052] map data stored as tiles and tiles individually retrieved), the tile-based map information associated with the current location of the vehicle (see [0052] the retrieved tiles based the tile containing a road link’s likelihood of being traversed, which [0049] are associated with the road link currently travelled (current location)).

Regarding Claim 3, Hovasapyan et al. discloses the path providing device of claim 1, wherein the map cacher comprises:
an update management module configured to request and receive at least one of a plurality of tile-based map information stored in the server based on a preset condition being satisfied (see [0052] retrieval of tiles based on a predetermined likelihood of traversal of a road link); and
a cache memory configured to store the tile-based map information received from the server (see Figure 3, [0056]).

Regarding Claim 8, Hovasapyan et al. discloses the path providing device of claim 1, wherein the path generator is configured to extract road information associated with the road from the received map information (see [0043, 0049] road link data from the map data is evaluated (extracted for consideration)), and provide the extracted road information to the horizon generator to determine the optimal path and a sub path for guiding the vehicle (see [0049] the most probable path and sub path are a sequence of links).

Regarding Claim 11, Hovasapyan et al. discloses the path providing device of claim 1, wherein the horizon generator is configured to generate, based on the current location of the vehicle provided to map information by the map matcher (see [0056] the most probable path established using the current location as map-matched to a link) and the road information processed by the path generator (see [0056] using the road link data (road information)), a horizon tree graph (see [0056] determining the most probable path, which [0049] is a sequence of road links which can be represented as a graph of road links) with respect to the current location of the vehicle (see [0056] with respect to the current link matched to the current position).

Regarding Claim 14, Hovasapyan et al. discloses the path providing device of claim 11, wherein the horizon generator is configured to generate a different horizon tree graph according to a preset generation criterion (see [0056] the generation criterion being current position. In other words, the system is configured to generate a different horizon tree graph for a second instance of operation if the vehicle is in a different position).

Regarding Claim 15, Hovasapyan et al. discloses the path providing device of claim 11, wherein the horizon generator is configured to generate the optimal path and a sub path for guiding the vehicle (see [0056, 0061, 0062]) based on the road information that is transmitted from the path generator (see [0049, 0056] the most probable path and sub-path being a series of road links, i.e. based on the road link data (road information) as provided by the path generator).

Regarding Claim 16, Hovasapyan et al. discloses the path providing device of claim 15, wherein the horizon generator is configured to generate or update the optimal path and the sub path by merging the dynamic information (see [0061-0062] the most probable path and any associated sub-paths updated during generation of the message, by merging the object profile for the links (dynamic information) with the path information to generate the message).

Regarding Claim 17, Hovasapyan et al. discloses the path providing device of claim 11, wherein the ADASIS generator is configured to convert the horizon tree graph generated by the horizon generator into an ADASIS message in a predetermined message format (see [0062] conversion of the most probable path into the ADASIS message, and [0049] the most probable path being a graph of road links).

Regarding Claim 18 Hovasapyan et al. discloses, the path providing device of claim 1, wherein the ADASIS message corresponds to the autonomous driving visibility information (see [0062] the ADASIS message also containing the object profiles (autonomous driving visibility information)).

Regarding Claim 19, Hovasapyan et al. discloses the path providing device of claim 1, wherein the transmitter comprises a message queue module configured to transmit the ADASIS message to at least one of electrical parts disposed at the vehicle (see [0055, 0062] the ADASIS message forwarded to the application, e.g. ADAS application of the vehicle), and
wherein the message queue module is configured to transmit the ADASIS message to at least one of electrical parts disposed at the vehicle in a predetermined manner (see [0051, 0062] in an ADASIS compatible manner).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0184986A1 (Hovasapyan et al.) in view of Published Application US2019/0383626A1 (Fowe et al.), further in view of  Publication US2008/0077324A1 (Hatano et al.).

Regarding Claim 4, Hovasapyan et al. does not explicitly recite the path providing device of claim 3, wherein the preset condition comprises at least one of a case where update for tile-based map information is required in a region where the vehicle is currently located, a case where tile-based map information in a specific region is requested from an external device, or a case where a tile unit size of tile-based map information is changed.

However, Hatano et al. teaches a device to obtain map data from a server (see Figure 10, in-vehicle terminal communicating with server), 
wherein the preset condition comprises at least one of a case where update for map information is required in a region where the vehicle is currently located (see Figure 10, [0107], S105 determining if a map of a region containing the current position is stored, and if not, [0108] S107 requesting the map), a case where tile-based map information in a specific region is requested from an external device, or a case where a tile unit size of tile-based map information is changed.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the retrieving of tile-based map information in Hovasapyan et al. to additionally gather map information based on current position, as taught by Hatano et al., with the motivation of improving the robustness of the device and ability to provide guidance in a continuous manner and improving the usefulness of the device to integrate with portable terminal navigation (see Hatano et al. [0007, 0141]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0184986A1 (Hovasapyan et al.) in view of Published Application US2019/0383626A1 (Fowe et al.), further in view of Publication JP2005098707A (Nakase) (English translation used for citations).

Regarding Claim 5, Hovasapyan et al. further discloses all map data being received from the server (see [0042] and mapping above).

Hovasapyan et al. does not explicitly recite the path providing device of claim 3, wherein the update management module is configured to delete, based on new tile-based map information being received from the server, (i) the stored map information associated with a region overlapping with the received tile-based map information from the cache memory and (ii) tile-based map information associated with a region where the vehicle has passed from the cache memory.

However, Nakase teaches a device to manage map data (see [0025]),
wherein the update management module (see [0025] implemented on a mobile terminal, i.e. computer) is configured to delete, based on new tile-based map information being received (see Figure 3, [0035] based on movement to position P and the receiving of map information 20b), (i) the stored map information associated with a region overlapping with the received tile-based map information from the cache memory (see [0036] deleting map data of the portion 22a (a region overlapping with the new region) from the storage unit when movement further proceeds (i.e. based on the movement to position P and further movement)) and (ii) tile-based map information associated with a region where the terminal has passed from the cache memory (see Figure 3, [0036], deleting map data of the portion 22a, a region where the terminal was at P0).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and retrieving of map data from a server in Hovasapyan et al. to receive and delete map data in the manner as taught by Nakase, with the motivation of improving the efficiency of the device to operate quickly and download and store only required map data (see Nakase [0008-0012]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0184986A1 (Hovasapyan et al.) in view of Published Application US2019/0383626A1 (Fowe et al.), further in view of Publication WO2010052866A1 (Hirai) (English translation used for citations).
Regarding Claim 6, Hovasapyan et al. discloses wherein the map matcher comprises:
a location providing module configured to extract data providing the current location of the vehicle from any one of a signal received from a satellite (see [0034] GPS sensor), a driving history, and a component disposed at the vehicle (see [0034] a GPS sensor on the apparatus/vehicle).
Examiner's note: since the claim uses the phrase "any one of," only one of the recited alternatives is necessary in the prior art to read on this claim. 
Hovasapyan et al. further discloses the apparatus including a display for navigation functions (see [0048]), and the use of tile-based map data (see [0051]).

Hovasapyan et al. does not explicitly recite the path providing device of claim 1, wherein the map matcher comprises:
a filter configured to filter the extracted data to generate location information providing the current location of the vehicle; and
a map matching module configured to (i) provide the current location of the vehicle on tile-based map information stored in the map cacher and (ii) update the tile-based map information to present the current location of the vehicle at the center of a display module.

However, Hirai teaches a device for navigation (see p. 3, ln. 88-102), using extracted data providing the current location of the vehicle (see p. 4, ln. 151-158, the map data within a maximum distance being the extracted data, and including the current position) comprising:
a filter configured to filter the extracted data (see p. 4, ln. 151-158, filtering means to filter the map data to specific facilities) to generate location information providing the current location of the vehicle (see p. 4, ln. 151 – p. 5, ln. 3, to generate location information which provides the current vehicle position and facilities position); and
a map matching module configured to (i) provide the current location of the vehicle on map information stored in the map cacher (see p. 6, ln. 223-231, providing current position on displayed map information (i.e. in a local cache)) and (ii) update the map information to present the current location of the vehicle at the center of a display module (see p. 3, ln. 99, a display centered on the position designated by the own vehicle position).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device and use of tile-based map information in Hovasapyan et al. to perform filtering and display functions as taught by Hirai, with the motivation of improving user convenience and awareness by displaying relevant map data (see Hirai p. 1, ln. 12-27).

Regarding Claim 7, Hovasapyan et al. discloses the path providing device of claim 6, wherein the map matching module is configured to request the map cacher to receive, from the server, the tile-based map information to provide the location information based on the tile-based map information not being stored in the map cacher (see [0052] individual retrieval of tiles rather than processing of all map data for an entire road network, i.e. requesting from the server ([0056]) and map information not stored for tiles unless specifically retrieved/needed).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0184986A1 (Hovasapyan et al.) in view of Published Application US2019/0383626A1 (Fowe et al.), further in view of  Publication US2004/0215389A1 (Hirose).
Regarding Claim 9, Hovasapyan et al. further discloses the map information being tile-based (see [0051]) and received from the server (see [0052, 0056]) identifying a most probable path (see [0061] a path with a highest probability score).

Hovasapyan et al. does not explicitly recite the path providing device of claim 1, wherein the path generator comprises:
a road management module configured to assign a score to path information associated with a path from the current location of the vehicle to a destination among the road information from tile-based map information that is received from the server;
a custom logic module configured to assign a score to an upcoming road that appears after a next intersection according to characteristics of the road where the vehicle is currently located based on the destination not being input; and
a crossing callback module configured to provide, to the horizon generator,
information including the score assigned by the road management module and the score assigned by the custom logic module.

However, Hirose teaches a navigation apparatus for a vehicle (see [0016, 0073-0075]), comprising:
a road management module (see [0045] implemented with a CPU) configured to assign a score to path information (see Figure 3, [0106] “total cost” for a route option) associated with a path from the current location of the vehicle to a destination (see [0105] a route from a first point to a second (destination) and see [0041] the first point may be current position) among the road information from map information (see [0106], cost as detailed in Figure 2, using road link attribute information);
a custom logic module (see [0045] CPU) configured to assign a score to an upcoming road that appears after a next intersection according to characteristics of the road where the vehicle is currently located (see Figure 2, [0097] S111 assigning a score to a “next link” which is after a turn/intersection, based on current link information from S111) based on the destination not being input (the prior art reading on the limitation when a second destination is input (i.e. a second time of running the process, which is based on a second destination being input, and not “the destination” from the first instance); and
a crossing callback module (see [0045] CPU) configured to provide, to the horizon generator, information including the score assigned by the road management module and the score assigned by the custom logic module (see Figure 3, [0106] providing the score information (including scores for each instance of the process) to step S134 of the module for optimal route determination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of  Hovasapyan et al. to perform route searching and guidance in the manner taught by Hirose, with the motivation of improving route searching and efficient travel to destinations, by taking into account traffic conditions and turns (see Hirose [0007-0008]).

Regarding Claim 10, Hovasapyan et al. does not explicitly recite the path providing device of claim 9, wherein the crossing callback module is configured to:
perform, based on the vehicle being located on the path corresponding to the path information, path guidance according to the score assigned by the road management module, and
perform, based on the vehicle deviating from the path corresponding to the path information, path guidance based on the score assigned by the custom logic module.

However, Hirose teaches the device as above, wherein the crossing callback module (see [0045] CPU) is configured to:
perform, based on the vehicle being located on the path corresponding to the path information, path guidance according to the score assigned by the road management module (see Figure 4, [0108] display of the optimal route in S144 (guidance), based on the previous route search in S142, which (see Figure 3, [0041]) may be based on the starting point being the current position of the vehicle (i.e. the vehicle located on the first road link of the route)), and
perform, based on the vehicle deviating from the path corresponding to the path information, path guidance based on the score assigned by the custom logic module (see [0108] display of the optimal route for the second instance of navigation, which (Figures 2, 3) is based on the score for the upcoming road as part of the cost calculation, and occurs for a vehicle on a second optimal route for the second destination (i.e. deviation from the first path that was associated with the first destination)).
The motivation to combine Hovasapyan et al. and Hirose was provided above in the rejection of Claim 9.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0184986A1 (Hovasapyan et al.) in view of Published Application US2019/0383626A1 (Fowe et al.), further in view of  Publication DE102009031480A1 (Katzer) (English translation used for citations). 
Regarding Claim 12, Hovasapyan et al. further discloses the map information being tile-based map information (see [0051]) and discloses the generating of a graph (see [0061] generating the most probable path, [0049] which may be a sequence of links in a graph of the road links).

Hovasapyan et al. does not explicitly recite the path providing device of claim 11, wherein the horizon generator is configured to, based on the current location of the vehicle and tile-based map information, (i) set a length of horizon tree graph and a width of a tree link and (ii) generate the horizon tree graph with respect to roads within a predetermined range with respect to the road where the vehicle is currently located.

However, Katzer teaches a device for aiding navigation functions (see [0014]),
wherein the horizon generator (see [0056] implemented as a computer) is configured to, based on the current location of the vehicle and map information (see [0032] using current vehicle position and travelable roads information), (i) set a length of horizon tree graph (see [0032] creating a graph tree up to a distance of the maximum distance value (i.e. setting the maximum length)) and a width of a tree link (see [0032] setting maximum width (the axis 90° to the length)) and (ii) generate the horizon tree graph with respect to roads within a predetermined range with respect to the road where the vehicle is currently located (see [0032] creating for the maximum distance from the current position (i.e. from a point on the current road)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the route evaluation and use of the graph in Hovasapyan et al. to create a graph with a specific length and width, as taught by Katzer, with the motivation of improving the robustness and efficiency of the device to process segments which are likely to be traversed and removing segments which are no longer relevant (see Katzer [0033]).

Regarding Claim 13, Hovasapyan et al. does not explicitly recite the path providing device of claim 12, wherein the horizon generator is configured to connect roads included in the generated horizon tree graph with respect to the plurality of lanes.

However, Katzer teaches the device as above,
wherein the horizon generator is configured to connect roads included in the generated horizon tree graph with respect to the plurality of lanes (see [0036] multiple TMC codes for multiple directions of travel in a segment, corresponding to plural lanes).
The motivation to combine Hovasapyan et al. and Katzer was provided above in the rejection of Claim 12.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0184986A1 (Hovasapyan et al.) in view of Published Application US2019/0383626A1 (Fowe et al.), further in view of  Publication US2015/0300825 (Manoliu et al.).
Regarding Claim 20, as above, Hovasapyan et al. discloses the transmitting of the generated ADASIS message to an electrical part disposed at the vehicle for ADAS functions (see [0055, 0062] and mapping of Claim 1).

Hovasapyan et al. does not explicitly recite the path providing device of claim 19, wherein the predetermined manner transmits the ADASIS message by (i) transmitting ADASIS messages in an order in which the ADASIS messages have been generated, (ii) transmitting a specific message based on a content of the ADASIS message, or (iii) transmitting an ADASIS message that is requested from the electrical part disposed at the vehicle.

However, Manoliu et al. teaches a device for transmitting vehicle messages (see ),
wherein the predetermined manner transmits the ADASIS message by (i) transmitting ADASIS messages in an order in which the ADASIS messages have been generated, (ii) transmitting a specific message based on a content of the ADASIS message, or (iii) transmitting an ADASIS message that is requested from the electrical part disposed at the vehicle (see [0125] ADAS applications such as a brake controller (electrical part) can request the attribute data relative to its operation which is then provided).
Examiner's note: since the claim uses the phrase "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device (generating and transmitting ADASIS messages) of Hovasapyan et al. to provide the messages in response to a request, as taught by Manoliu et al., with the motivation of improving efficiency by only transmitting data which is relevant for the specific application (see Manoliu et al. [0125]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20150057867-A1 teaches subject matter including the use of the ADASIS protocol to transfer data regarding a route from a head unit to a central instance in an engine control unit (see e.g. [0031]).
US-20190025064-A1 teaches subject matter including providing data to a driver assistance system using the ADASIS protocol and using a navigation graph (see e.g. [0004, 0022]).
US-20190011265-A1 teaches subject matter including assigning scores to navigation solutions based on intersections (see e.g. [0041-0044]).
US-20190186962-A1 teaches subject matter including an ADAS application requesting specific sensor data (see e.g. [0056]).
US-20220090939-A1 teaches subject matter including use of ADASIS compliant devices and map tiles, and handling lane data (see e.g. [0011-0015, 00091, 0123]).
KR-20180058608-A teaches subject matter including use of the ADASIS transmission method to deliver eHorizon data, map tiles, and lane data (see e.g. [0242, 0252, 0322] in English translation).
NPL Publication “Extended electronic horizon for automated driving” teaches subject matter including use of the ADASIS protocol and data representation to process a lane-level map and horizon data (see e.g. Abstract, p. 34).
NPL Publication “Visualisation of the Electronic Horizon in Head-Up-Displays” teaches subject matter including use of ADASIS/ADAS Horizon data for display (see e.g. p. 88).
NPL Publication “Using ADASIS Version 3 data to improve localization for highly auto-mated driving” teaches subject matter including transmitting of lane level map data in ADASIS messages (see e.g. p. 122).
Requirement For Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application. In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
Details regarding the format and contents of an Advanced Driver Assistance Systems Interface Specification (ADASIS) message are required to understand the claimed invention. Additionally, a copy of an ADASIS specification which was available at the time of filing is requested, as these features and their relevance to the claimed invention are deemed necessary to the examination of this application.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619